Exhibit 10.7(b)

 



COMMERCIAL LEASE AGREEMENT

 

This Lease Agreement (this “Lease”) is entered by and between EGA Research LLC
(“Landlord”) and Empowered Products, Inc. (“Tenant”) as of March 1, 2014.
Landlord and Tenant may collectively be referred to as the “Parties.” This Lease
creates joint and several liability in the case of multiple Tenants.

 

The Parties agree as follows:

 

1. PREMISES.

 

A. Premises. Landlord hereby leases the property located at: 3355 and 3367 West
Oquendo Rd., Las Vegas, Nevada, 89118 (the “Premises”) to Tenant. The total
square footage of the Premises is approximately 10,974.

 

B. Parking. Tenant shall be entitled to use all parking space(s) for the parking
of motor vehicle(s) located at the Premises. The parking space(s) will be used
exclusively for the parking of passenger vehicles and is not to be used for
washing, painting or servicing of vehicles. Tenant’s vehicles will occupy the
parking space(s) entirely at the risk of Tenant. If Tenant shall dispose of his
vehicle or not require parking accommodation for any other reason, Tenant shall
not assign or sublet the parking space unless expressly granted prior permission
by Landlord.

 

C. Utilities & Services. Renter shall be responsible for paying for all
utilities and services

 

2. LEASE TERM. The lease will start as of March 1, 2014 and will end on February
28, 2016 (the “Initial Lease Term”). The Rent for the Initial Lease Term shall
be as set forth in the schedule in Section 3 below.

 

3. PAYMENTS.

 

A. Rent Amount. Tenant agrees to pay to Landlord as rent for the Premises the
following amounts (the “Rent”):

 

Year  Annual Rent   Monthly Rent  1  $84,000.00   $7,000.00  2  $84,000.00  
$7,000.00 

 

B. Payment. The rental payment as described above shall be due and payable in
full on the first day of each month of the Term.

 

C. Late Charges & Insufficient Funds. If any amounts due under this Lease are
more than 15 days late, Tenant agrees to pay a late fee of $1,000.00. Tenant
agrees to pay the charge of $50 for each check provided by Tenant to Landlord
that is returned to Landlord for lack of sufficient funds.

 

1

 

4. SECURITY DEPOSIT.

 

A. Security Deposit. At the signing of this Lease, Tenant shall deposit with
Landlord, in trust, a security deposit of $7,000.00 as security for the
performance by Tenant of the terms under this Lease and for any damages that may
be caused by Tenant, its employees, agents and/or visitors to the Premises
during the Lease Term (the “Deposit”). Landlord may use part or all of the
Deposit to repair any damage to the Premises caused by Tenant, its employees,
agents and/or visitors to the Premises. However, Landlord is not limited to the
Deposit to recoup damages, and Tenant remains liable for any balance. Tenant
shall not apply or deduct any portion of the Deposit from any month’s Rent,
including the last month of the rental term. Tenant shall not use or apply the
Deposit in lieu of payment of Rent. If Tenant breaches any terms or conditions
of this Lease, Tenant shall forfeit the Deposit, as permitted by law.

 

B. Return of Deposit. In the event that Tenant shall fully and faithfully comply
with all of the terms, provisions, covenants and conditions of this Lease, the
Deposit shall be returned to Tenant after the date fixed as the end of the Lease
and after delivery of entire possession of the Premises to Landlord.

 

5. USE.

A. Permitted Use. Tenant shall occupy and use the Premises for: operating a
personal lubricant business, consistent with Tenant’s lawful business
operations. If there is any change to the use of the Premises, Tenant must first
obtain Landlord’s written consent, which shall not be unreasonably withheld.

 

B. Prohibited Use. Notwithstanding anything to the contrary, Tenant is not to
use the Premises for any illegal purposes, nor will Tenant use the Premises for
the storing, manufacture, selling or distribution of any dangerous, noxious or
hazardous substance. Furthermore, Tenant shall not use the Premises for any
purpose that would cause Landlord’s insurance cost to increase at any time
during the Lease Term.

 

C. Noise. Tenant shall not cause or allow any unreasonably loud noise or
activity in the Premises that might disturb the rights, comforts and
conveniences of other tenants or neighbors.

 

D. Signage. Tenant is permitted to install and display signage identifying the
Tenant and Tenant’s business activities. Such signage shall be placed: in the
front windows of each unit. Additional signage may only be displayed with
Landlord’s prior written consent.

 

E. Building Rules & Regulations. Landlord may adopt reasonable building rules,
which will become part of this Lease

 

6. ALTERATION, DAMAGE & REPAIR.

 

A. Alterations and Improvements. Tenant agrees not to make any improvements or
alterations to the Premises without the prior written consent of Landlord. If
any alterations, improvements or changes are made to or built on or around the
Premises, with the exception of fixtures and personal property that can be
removed without damage to the Premises, they shall become the property of
Landlord and shall remain at the expiration of the Lease, unless otherwise
agreed in writing.

 

2

 

B. Damage to the Premises. If the Premises or any part of the Premises are
damaged or destroyed by fire or other casualty not due to Tenant’s negligence,
the Rent will be abated during the time that the Premises are rendered unfit for
occupancy. If the Premises are rendered partially unfit because of damage or
destruction not due to Tenant’s Negligence, the Rent will be abated in
proportion to the percentage of the Premises that are and remain unfit for
occupancy. If Landlord decides not to repair or rebuild the Premises, then this
Lease shall terminate and the Rent shall be prorated up to the time of the
damage. Any unearned rent paid in advance shall be refunded to Tenant.

 

C. Condition of Premises. Tenant or Tenant’s agent has inspected the Premises,
the fixtures, the grounds, building and improvements and acknowledges that the
Premises are in good and acceptable condition and are fit for occupancy. If in
Tenant’s opinion, the condition of the Premises has changed at any time during
the Lease Term, Tenant shall promptly provide reasonable notice to Landlord.

 

D. Maintenance and Repair. Tenant will, at Tenant’s sole expense, keep and
maintain the Premises in good, clean and sanitary condition and repair during
the term of this Lease and any renewal thereof. Tenant shall be responsible to
make all repairs to the Premises, fixtures, appliances and equipment therein
that may have been damaged by Tenant's misuse, waste, or neglect, or that of the
Tenant’s agents, associates, employees, or visitors. Tenant agrees that no
painting will be done on or about the Premises without the prior written consent
of Landlord. Tenant shall promptly notify Landlord of any damage, defect or
destruction of the Premises, or in the event of the failure of any of the
appliances or equipment. Landlord will use his best efforts to repair or replace
any such damaged or defective area, appliance or equipment.

 

7. SECURITY, INSURANCE & INDEMNIFICATION.

 

A. Security. Tenant understands that Landlord [mark one] q does q does not
provide a security alarm systems or other security for Tenant or the Premises.
In the event any alarm system is provided, Tenant understands that such alarm
system is not warranted to be complete in all respects or to be sufficient to
protect Tenant or the Premises. Tenant releases Landlord from any loss, damage,
claim or injury resulting from the failure of any alarm system, security or from
the lack of any alarm system or security.

 

B. Insurance. Landlord and Tenant shall each be responsible for maintaining
appropriate insurance for their respective interests in the Premises and
property located on the Premises. Tenant understands that Landlord will not
provide any insurance coverage for Tenant’s property. Landlord will not be
responsible for any loss of Tenant’s property, whether by theft, fire, riots,
strikes, acts of God or otherwise. Notwithstanding anything to the foregoing,
Tenant shall, at its own expense, maintain a policy of comprehensive general
liability with respect to its activities at the Premises which will afford
protection of not less than $3 million combined single limit coverage of bodily
damage, property damage, or combination thereof. In addition, Landlord shall be
listed as an additional insured on Tenant’s general liability insurance policy.

 

C. Indemnification. To the extent permitted by law, Tenant hereby indemnifies
and holds Landlord and Landlord’s property, including the Premises, free and
harmless from any liability for losses, claims, injury to or death of any
person, including Tenant, or for damage to property arising from Tenant using
and occupying the Premises or from the acts or omissions of any person or
persons, including Tenant, in or about the Premises with Tenant’s express or
implied consent, except where such loss, claim or injury is due to Landlord's
act or negligence.

 

3

 

8. POSSESSION & INSPECTION.

 

A. Possession and Surrender of Premises. Tenant shall be entitled to possession
of the Premises on the first day of the Lease Term. At the expiration of the
Lease Term, Tenant shall peaceably surrender the Premises to Landlord or
Landlord’s agent in as good of condition as it was at the commencement of the
Lease, reasonable wear and tear excepted.

 

B. Quiet Enjoyment. Tenant shall be entitled to quiet enjoyment of the Premises,
and Landlord will not interfere with that right, as long as Tenant pays the Rent
in a timely manner and performs all other obligations under this Lease.

 

C. Right of Inspections. Tenant agrees to make the Premises available to
Landlord or Landlord’s agents to inspect, to make repairs or improvements, to
supply agreed services, to show the Premises to prospective buyers or tenants,
or to address an emergency. Except in an emergency situation, Landlord shall
give Tenant reasonable notice of intent to enter. For these purposes,
twenty-four (24) hour notice shall be deemed reasonable. Tenant shall not,
without Landlord’s prior written consent, add, alter or re-key any locks to the
Premises. At all times Landlord shall be provided with a key or keys capable of
unlocking all such locks and permitting entry. Tenant further agrees to notify
Landlord in writing if Tenant installs any burglar alarm system, including
instructions on how to disarm it in case of emergency entry.

 

9. DEFAULTS.

 

A. Event of Default. If Tenant fails to fulfill or obey any of the covenants of
this Lease, Tenant shall be in default of this Lease (“Event of Default”).
During any Event of Default, subject to any statute, ordinance or law to the
contrary, and upon Landlord serving a written seven (7) days notice upon Tenant
specifying the nature of said default and upon the expiration of said seven (7)
days, if Tenant does not cure a default of which he has been notified, or if the
default cannot be completely cured or remedied in seven days, Landlord may at
Landlord’s option: (i) cure such default and add the cost of such cure to
Tenant’s financial obligations under the Lease; or (ii) declare Tenant in
default and terminate the Lease.

 

B. Physical Remedies. If the notice provided for in Section 9(A) has been given,
and the term shall expire as noted, or if Tenant shall make default in the
payment of Rent, then Landlord may without notice, as permitted by law, re-enter
the Premises either by force or otherwise, dispossess Tenant by summary
proceedings or otherwise, and retake possession of the Premises. Tenant hereby
waives the service of notice of intention to re-enter or institute legal
proceedings to that end.

 

C. Financial Remedies. In the event of any default, re-entry, expiration and/or
dispossession by summary proceedings or otherwise, (i) the Rent shall become due
thereupon and be paid up to the time of such re-entry, dispossession or
expiration, together with such expenses Landlord may incur for legal expenses,
attorneys’ fees, brokerage, and/or putting the Premises in good order; (ii)
Landlord may re-let the Premises or any part or parts thereof; and/or (iii)
Tenant shall also pay Landlord liquidated damages for his failure to observe and
perform the covenants in this Lease. Landlord may, at his sole option, hold
Tenant liable for any difference between the Rent payable under this Lease
during the balance of the Lease Term, and any rent paid by a successive Tenant
if the Premises are re-let. In the event that after default by Tenant Landlord
is unable to re-let the Premises during any remaining term of this Lease,
Landlord may at his option hold Tenant liable for the balance of the unpaid Rent
under the Lease for the remainder of the Lease Term. Landlord shall be
responsible for mitigating its damages.

 

4

 

10. ASSIGNMENT & SUBORDINATION.

 

A. Assignment by Tenant. Tenant shall not assign or sublet any interest in this
Lease without prior written consent of the Landlord, which consent shall not be
unreasonably withheld. Any assignment or sublease without Landlord’s written
prior consent shall, at Landlord’s option, terminate this Lease.

 

B. Assignment by Landlord. Nothing in this Lease shall restrict the Landlord’s
ability to sell, assign, convey or otherwise encumber the Premises, subject only
to the rights of the Tenant under this Lease.

 

B. Subordination. This lease is and shall be subordinate in any and all respects
to all mortgages now or hereafter placed on the Premises, and all extensions,
renewals, or modifications thereof. The Tenant agrees to promptly execute any
instruments of subordination as may be requested.

 

11. MISCELLANEOUS.

 

A. Severability. If any part or parts of this Lease shall be held unenforceable
for any reason, the remainder of this Lease shall continue in full force and
effect. If any provision of this Lease is deemed invalid or unenforceable by any
court of competent jurisdiction, and if limiting such provision would make the
provision valid, then such provision shall be deemed to be construed as so
limited.

 

B. Binding Effect. The covenants and conditions contained in the Lease shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the parties.

 

C. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Nevada.

 

D. Entire Agreement. This Lease constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Lease. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Lease. This Lease may be modified in writing and must be
signed by both Landlord and Tenant.

 

E. Notice. Any notice required or otherwise given pursuant to this Lease shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service, if to Tenant, at the Premises and if to
Landlord, at the address for payment of Rent. Either party may change such
addresses from time to time by providing notice as set forth above.

 

F. Waiver. The failure of either party to enforce any provisions of this Lease
shall not be deemed a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Lease. The
acceptance of Rent by Landlord does not waive Landlord’s right to enforce any
provisions of this Lease.

 

5

 

 

12. ADDITIONAL TERMS & CONDITIONS. (Specify “none” if there are no additional
provisions.)

 

NONE.

 



 

 



 

 



 

 



 

 



 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed the day
and year first above written.

 

 

LANDLORD:   TENANT:           (Signature)   (Signature)           By:    Scott
S. Fraser, President   By:   Kurt Weber, Chief of Operations  

 

 

 



6

 

 

